                   IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                           NO. 5:18-CR-00467-FL

UNITED STATES OF AMERICA                 :
                                         :
             v.                          :
                                         :
DAJUAN JAQUAL MCMILLIAN                  :


                           FINAL ORDER OF FORFEITURE

      WHEREAS, on January 10, 2020, this Court entered an Order of Forfeiture as

to Proceeds in the amount of $2,200.00 against the defendant Dajuan Jaqual

McMillian, and Preliminary Order of Forfeiture as to certain Substitute Property, to

wit: $1,024.00 in U.S. Currency seized from Dajuan McMillian on February 28, 2019;

      AND WHEREAS, the United States published notice of this forfeiture at the

www.forfeiture.gov web site for at least 30 consecutive days, between January 28,

2020 and February 26, 2020, as required by Rule G(4)(a)(iv)(C) of the Supplemental

Rules for Admiralty of Maritime Claims and Asset Forfeiture Actions. Said published

notice advised all third parties of their right to the petition the court within sixty (60)

days from the first day of publication date for a hearing to adjudicate the validity of

their alleged legal interest in the forfeited property;

      AND WHEREAS, it appears from the record that no claims, contested or

otherwise, have been filed for any of the subject property described in this Court's

Preliminary Order of Forfeiture.

      It is HEREBY ORDERED, ADJUDGED and DECREED:



                                             1

          Case 5:18-cr-00467-FL Document 42 Filed 05/15/20 Page 1 of 2
      1.      That $1,024.00 in U.S. Currency listed in the January 10, 2020

Preliminary Order of Forfeiture, is hereby forfeited to the United States. The United

States Marshals Service is directed to dispose of the property according to law.

      2.      That any and all forfeited funds shall be deposited by the United States

Department of Justice as soon as located or recovered into the Department of Justice’s

Assets Forfeiture Fund in accordance with 28 U.S.C. § 524(c) and 21 U.S.C. § 881(e).

      3.      That the government shall credit any and all forfeited funds against the

$2,200 forfeiture money judgment set forth in the Court’s Order of Forfeiture as to

Proceeds. That the value of the substitute property, $1,024.00 in U.S. Currency, shall

be credited toward the $2,200.00 forfeiture money judgment, leaving a balance of

$1,176.00 yet to be satisfied.

      SO ORDERED this 15th day of May, 2020.




                                 ____________________________
                                 LOUISE W. FLANAGAN
                                 United States District Judge




                                          2

           Case 5:18-cr-00467-FL Document 42 Filed 05/15/20 Page 2 of 2
